The husband appealed from a decree of the Probate Court, Worcester County, which decreed that the wife shall have the care and custody of the minor child; that the husband be prohibited from imposing any restraint on the personal liberty of the wife; and that he pay her certain sums weekly for the support of herself and minor child. The decree also gave the husband certain rights to visit the child. The evidence is reported. The husband contends (1) that the wife “was guilty of cruel and abusive treatment, which was the sole cause of . . . |The husband’s] marital misconduct”; (2) that the wife was “guilty of recrimination”; and (3) “[t]hat the husband requested the wife to return to him at a time subsequent to the separation, when the cause for the separation no longer existed.” These were all questions involving facts for the probate judge to determine. Our examination of the transcript reveals that there was a full and complete hearing and that there was sufficient evidence to justify the decree. We are unable to say that the judge was plainly wrong. Bowditch v. Bowditch, 314 Mass. 410, 416. Fulton v. Belmont, 333 Mass. 64, 65. Sears v. Sears, 344 Mass. 755.

Decree affirmed.